443 F.2d 1180
UNITED STATES of America, Plaintiff-Appellant,v.MIDLAND INDEPENDENT SCHOOL DISTRICT and Dr. James H. Mailey, Superintendent, Defendants-Appellees.
No. 30799.
United States Court of Appeals, Fifth Circuit.
June 28, 1971.
Rehearing Denied August 10, 1971.

Appeal from the United States District Court for the Western District of Texas; Ernest Guinn, Judge.
Seagal V. Wheatley, U. S. Atty., San Antonio, Tex., Jerris Leonard, Asst. Atty. Gen., Brian Landsberg, Atty., David L. Norman, Asst. Atty. Gen., Civil Rights Div., Dept. of Justice, Washington, D. C., for appellant.
Thornton Hardie, Jr., Midland, Tex., for appellees.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
The judgment of the district court as it relates to pupil assignment in the elementary schools of the Midland Independent School District is vacated. The case is remanded with the direction that the district court require the school board forthwith to constitute and implement a pupil assignment plan that complies with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 1971, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554.


2
The district court shall require the school board to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 5 Cir. 1970, 433 F.2d 611, 618-619.


3
Vacated and remanded with directions.


4
The Clerk is directed to issue the mandate forthwith.